STATE OF MICHIGAN

                            COURT OF APPEALS



                                                              UNPUBLISHED
In re T.J.B. and D.J.B., Minors.                              December 22, 2016

                                                              No. 331090
                                                              Wayne Circuit Court
                                                              Family Division
                                                              LC Nos. 15-000303-AO;
                                                                     15-000304-AO


Before: MURPHY, P.J., and STEPHENS and BOONSTRA, JJ.

PER CURIAM.

STEPHENS, J. (Concurring)

       I concur in result only.




                                                       /s/ Cynthia Diane Stephens




                                          -1-